DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 12/04/2020.  Claims 1-19 are pending.  Claims 18 and 19 are new.  Claim 1 has been written in independent form.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites the limitation “a spacing between the side of the first wing section and the side of the second wing section in the rotor state is less than the propeller rotational diameter”  This limitation is not disclosed in the initially filed specification as claimed.  Paragraph [40] of the originally filed specification discloses:
“The first end 60 is provided by the first side 54d of the fourth wing section 30d; the second end 62 is provided by the second side 56a of the first wing section 30a. In the rotor state (FIG. 2B), the wing sections 30a-30d are articulated relative to one another as described below, bring the first and second ends 60, 62 (i.e., the first side 54d of the fourth wing section 30d and the second side 56a of the first wing section 30a) into close proximity to one another.
As disclosed in the initially filed specification, paragraph [40] teaches in the rotor state (FIG. 2B), the wing sections 30a-30d are articulated relative to one another as described below, bring the first and second ends 60, 62 into close proximity to one another, not “a 
Claim 19 recites the limitation “the flight controller is programmed to actively power the propulsion units of the inner wing sections and not actively power the propulsion units of the outer wing sections in the fixed-wing state”  This limitation is not disclosed in the initially filed specification as claimed.  Paragraph [53] of the originally filed specification discloses:
“With the optional representations of FIG. 10, the inner two propulsion units 42b, 42c are actively powering the UAV 20 during flight in the fixed-wing state (whereas the outer two propulsion units 42a, 42d are inactive).”
As disclosed in the initially filed specification, paragraph [53] teaches actively powering the UAV, not “actively power the propulsion units” as set forth in claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 USC § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 USC § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 1 recites the limitation “a spacing between the side of the first wing section and the side of the second wing section in the rotor state is less than the propeller rotational diameter.”  In paragraph [40], the initially filed specification discloses, “The first end 60 is provided by the first side 54d of the fourth wing section 30d; the second end 62 is provided by the second side 56a of the first wing section 30a. In the rotor state (FIG. 2B), the wing sections 30a-30d are articulated relative to one another as described below, bring the first and second ends 60, 62 (i.e., the first side 54d of the fourth wing section 30d and the second side 56a of the first wing section 30a) into close proximity to one another.”  This paragraph, nor any other paragraphs in the initially filed specification, does not disclose reference to any measurements of a spacing (i.e., gap) or the propeller rotational diameter, nor does it disclose any information about the scale of the drawing.  Consequently, one cannot infer scale from the drawing unless it has been clearly laid out in the specification or the figures as set forth in MPEP § 2125 II.  As disclosed in paragraph [40], FIG. 2B is illustrated in the rotor state, which depicts the sides of the wing sections touching, but not depicting “a spacing between the sides of the wings is less than the propeller rotational diameter.”  There is no support in the specification for the sides of the wing sections, in the rotor state, as non-touching, non-abutting, non-adjoining, etc. as required by the amendment.  Neither does the specification disclose a description for larger than touching or smaller than close proximity of the side wings being next to one another in the rotor state.  Rather, the figure shows the sides of the wing sections, in the rotor state, touching, abutting, adjoined, etc., which is narrower than what is claimed versus what was disclosed at the time of filing.  It is further noted that FIG. 20B suggests that there may be 
Additionally, claims 2-19 are rejected because they depend from a rejected parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6, 8, 12, 18, and 19 is/are rejected under 35 USC § 103 as being unpatentable over Krebs et al., U.S. Patent Application Publication 2017/0349266 A1 (hereinafter called Krebs) and further in view of Ismailov et al., U.S. Patent 8,146,855 B2 (hereinafter called Ismailov).
Regarding claim 1, Krebs teaches an unmanned aerial vehicle (See e.g., FIG. 1A element 10) comprising:
a plurality of wing sections (See e.g., FIGS. 1A & 1B, elements 12, 14, 16, 18, 20) each including:
an airfoil (See e.g. FIG. 1A; ¶ [0024], which teaches that each wing section include trailing edge flaps capable of independent control which teaches an airfoil),
a propulsion unit including a propeller (See e.g., FIGS. 1A & 1B elements 22, 24, 26, 28, 30) rotatable about an axis to define a propeller rotational diameter (See e.g., FIG. 1B elements 22, 24, 26, 28, 30),
wherein the wing sections are consecutively arranged side-by-side (See e.g., FIG. 1A, elements 12, 14, 16, 18, 20); and
an airframe module (See e.g., FIGS. 1A, 4B, & 5B element 10);
a fixed-wing state in which the airframe module has an elongated shape extending between opposing, first and second ends (See e.g., FIG. 1A), the first end defined by a side of a first wing section (See e.g., FIG. 1A element 12) of the plurality of wing sections and the second end defined by a side of a second wing section (See e.g., FIG. 1A element 20) of the plurality of wing sections, the first and second wing sections serving as opposing, outer wing sections of the fixed-wing state (See e.g., FIG. 1 elements 32c & 34c, which oppose one another),
(See e.g., FIG. 1A; ¶ [0022]), and respective ones of the connected sections connect immediately adjacent ones of the wing sections to define an airframe module (See e.g., FIG. 1A), and twisting and bending of the aircraft (See e.g., FIGS. 4B & 5B; ¶s [0033]-[0035]), Krebs does not teach a plurality of hinge assemblies, wherein respective ones of the hinge assemblies pivotably connect immediately adjacent ones of the wing sections to define an airframe module; and further wherein the airframe module is transitionable between: a fixed-wing state in which the airframe module has an elongated shape extending between opposing, first and second ends, the first end defined by a side of a first wing section of the plurality of wing sections and the second end defined by a side of a second wing section of the plurality of wing sections, the first and second wing sections serving as opposing, outer wing sections of the fixed-wing state, and a rotor state in which the side of the first wing section is next to the side of the second wing section such that a spacing between the side of the first wing section and the side of the second wing section in the rotor state is less than the propeller rotational diameter.
However, Ismailov teaches a plurality of hinge assemblies (See e.g., FIG. 2 elements 36 & 38 ;column 2 lines 29-32, which teaches parts of tripartite wings respectively contiguous one with the other and hinged together);
wherein respective ones of the hinge assemblies pivotably connect immediately adjacent ones of the wing sections to define an airframe module (See e.g., FIGS. 1, 2, & 4-6);
and further wherein the airframe module is transitionable between:
a fixed-wing state (See e.g., FIGS. 1, 2, 4, 5 element 11, & 10 last view of element 11 after ejection from pod 80) in which the airframe module has an elongated (See e.g., FIG. 1, where the free, unattached end of tripartite wing 32 teaches the first end defined by a side of a first wing section of the plurality of wing sections) and the second end defined by a side of a second wing section of the plurality of wing sections (See e.g., FIG. 1, where the free, unattached end of tripartite wing 34 teaches the second end defined by a side of a second wing section of the plurality of wing sections), the first and second wing sections serving as opposing, outer wing sections of the fixed-wing state (See e.g., FIG. 1 elements 32c & 34c, which oppose one another  NOTE: Examiner notes that this limitation is being cited from the prior art of Ismailov to satisfy the limitation of the air frame module is transitionable between: a fixed-wing state … and a rotor state), and
a rotor state in which the side of the first wing section is next to the side of the second wing section such that a spacing between the side of the first wing section and the side of the second wing section in the rotor state is less than the propeller rotational diameter (See e.g., FIGS. 6, 7 element 11, & FIG. 10 element 11 when it is first ejected from pod 80, where the same unlabeled free end sides of 32c and 34c are touching in these figures and are therefore less than the propeller rotational diameter).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Krebs and Ismailov before him, before the effective filing date of the claimed invention, to include in the unmanned aerial vehicle of the invention of Krebs a plurality of hinge assemblies, wherein respective ones of the hinge assemblies pivotably connect immediately adjacent ones of the wing sections to define an airframe module; and further wherein the airframe module is transitionable between: a fixed-wing state in which the airframe module has an elongated shape 
Regarding claim 2, Krebs, as modified by Ismailov in claim 1 hereinabove, further teaches further comprising a plurality of modular pods each including a propulsion unit (See e.g., FIG. 1A elements 22, 24, 26, 28, 30), and further wherein respective ones of the modular pods are mountable to an airfoil (See e.g., FIG. 1A elements 12, 14, 16, 18, 20; ¶ [0024]) to form a corresponding one of the plurality of wing sections (See e.g., FIG. 1A elements 22, 24, 26, 28, 30, 12, 14, 16, 18, 20 and the airfoils taught in ¶ [0024], each mounted together, respectively).
Regarding claim 6, Krebs, as modified by Ismailov in claim 1 hereinabove, further teaches comprising a plurality of actuator assemblies (Krebs See e.g., ¶ [0067]), wherein respective ones of the actuator assemblies are linked to a respective one of the plurality of hinge assemblies (Ismailov See e.g., FIG. 2 elements 36 & 38).
Regarding claim 8, Krebs, as modified by Ismailov in claim 1 hereinabove, further teaches wherein the plurality of wing sections comprises exactly four wing sections (Krebs See e.g., ¶s [0021] & [0028]), and further wherein with operation of the propulsion units in the fixed-(Krebs See e.g., FIG. 1A), the unmanned aerial vehicle experiences flight as fixed wing aircraft (Krebs See e.g., FIG. 1B), and even further wherein with the operation of the propulsion units (Krebs See e.g., FIG. 1B elements 22, 24, 26, 28, 30) in the rotor state (Ismailov See e.g., FIG. 10 element 11 when it is first ejected from pod 80), the unmanned vehicle experiences flight as quad-copter (Ismailov See e.g., FIG. 10 element 11 when it is first ejected from pod 80).
Regarding claim 12, Krebs, as modified by Ismailov in claim 1 hereinabove further teaches wherein the propulsion unit (Krebs See e.g., FIG. 1A element 22) of the first wing segment (Krebs See e.g., FIG. 1A element 12) includes a housing (Ismailov See e.g., FIGS. 1 & 3-6 element 26) supporting a motor (Krebs See e.g., ¶ [0028]) and a propeller rotatably driven by a shaft of the motor (Krebs See e.g., FIG. 1B element 22; ¶ [0028]), and further wherein the housing is releasably mounted (Ismailov See e.g., column 2 lines 45-47; column 3 lines 53-54) to the corresponding airfoil frame (Krebs See e.g. FIG. 1A; ¶ [0024]).
Regarding claim 18, Krebs, as modified by Ismailov in claim 1 hereinabove, further teaches wherein each wing section (See e.g., FIG. 1B, elements 12, 14, 16, 18, 20) comprises exactly one airfoil (See e.g. FIG. 1B; ¶ [0024], which teaches that each wing section include trailing edge flaps capable of independent control which teaches an airfoil) and exactly one propulsion unit (See e.g., FIG. 1B elements 22, 24, 26, 28, 30), and further wherein a center of gravity of each wing section lies at a longitudinal midsection of the corresponding wing section (See e.g., FIG. 1B elements 22, 24, 26, 28, 30).
Regarding claim 19, Krebs, as modified by Ismailov in claim 1 hereinabove, further teaches wherein the plurality of wing sections comprises exactly four wing sections (Krebs See e.g., ¶s [0021] & [0028]), the exactly four wing sections including the first and second wing (Krebs See e.g., FIG. 1A elements 12 & 20, which teach the first and second wing sections, respectively) and two remaining wing sections arranged as inner wing sections in the fixed-wing state (Krebs See e.g., FIG. 1A elements 14 & 18), and further wherein the unmanned aerial vehicle includes at least one flight controller controlling operation of the propulsion units (Krebs See e.g., FIG. 7A element 704).
And, although Krebs teaches that the propellers can be controlled individually (See e.g., ¶ [0028]), neither Krebs nor Ismailov teaches even further wherein the flight controller is programmed to actively power the propulsion units of the inner wing sections and not actively power the propulsion units of the outer wing sections in the fixed-wing state.  It would have been obvious to one of ordinary skill in the art to modify the combined invention of Krebs and Ismailov to include the flight controller is programmed to actively power the propulsion units of the inner wing sections and not actively power the propulsion units of the outer wing sections in the fixed-wing state, to achieve the predictable result of conserving power, while providing specific throttle resulting in desired propeller torque responsive to powered and non-powered propellers.


Claims 3 and 14-16Krebs, and further in view of Ismailov, and further in view of Pan et al., U.S. Patent Application Publication 2019/0322376 A1 (hereinafter called Pan).
Regarding claim 3, Krebs, as modified by Ismailov in claim 1 hereinabove, nor Ismailov teches each of the wing sections further includes a plurality of photovoltaic cells maintained by the corresponding airfoil frame.
However, Pan teaches each of the wing sections further includes a plurality of photovoltaic cells maintained by the corresponding airfoil frame (See e.g., FIGS. 1 & 2 elements 30, 32, 34, 36; ¶s [0010], [0018], [0030], [0033], [0063], [0065], “… at least a portion of the surface on which a solar cell is to be disposed is on a wing of the UAV.”).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the wing sections of the combined invention of Krebs and Ismailov with a plurality of photovoltaic cells maintained by the corresponding airfoil frame, as taught by Pan.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to increase payload capacity of the UAV by using solar cells or solar sheets capable of generating more power per unit mass of the solar cell or solar sheet, and to increase UAVs’ endurance by incorporating higher specific power solar cells or higher specific power solar sheets, and to enable more solar cells and solar sheets to be incorporated into a UAV without significantly increasing the weight of the UAV (See e.g., Pan ¶ [0057]).
Regarding claim 14, Krebs, as modified by Ismailov in claim 1 hereinabove, nor Ismailov teaches each wing section further includes at least one battery, a plurality of photovoltaic cells and a maximum power point tracker (MPPT) module.
However, Pan teaches each wing section further includes at least one battery, a plurality of photovoltaic cells and a maximum power point tracker (MPPT) module (See e.g., FIGS. 1-2 & 5-7; ¶s [0099] & [0100]).
(See e.g., Pan ¶ [0057]).
Regarding claim 15 Krebs, as modified by Ismailov and Pan in claim 14 hereinabove, further teaches further comprising a controller electronically connected to and controlling operation of each of the MPPT modules (Pan See e.g., FIG. 5; ¶ [0099]).
Regarding claim 16, Krebs, as modified by Ismailov and Pan in claim 15 hereinabove, further teaches wherein the controller is an autopilot controller carried by one of the plurality of wing sections (Pan See e.g., FIG. 11; column 1 line 6).


Claim(s) 4, 7, 10, 11, 13, and 17 is/are rejected under 35 USC § 103 as being unpatentable over Krebs, and further in view of Ismailov, and further in view of Erdozain, Jr. et al., U.S. Patent 9,550,567 B1 (hereinafter called Erdozain).
Regarding claim 4, Krebs, as modified by Ismailov in claim 1 hereinabove, further teaches the plurality of wing sections (Krebs See e.g., FIG. 1A, elements 12, 14, 16, 18, 20), the (Krebs See e.g., FIG. 1A, element 14), and the plurality of hinge assemblies (Ismailov See e.g., FIG. 2 elements 36 & 38 ;column 2 lines 29-32) includes a first hinge assembly pivotably connecting the first and third wing sections (the recitations of Krebs and Ismailov together hereinabove), and further wherein the unmanned aerial vehicle further includes an actuator (Krebs See e.g., ¶ [0067]) linked to the first hinge assembly (Ismailov See e.g., FIG. 2 element 38) and operable to articulate the first and third wing sections relative to one another (Krebs See e.g., ¶ [0067], when combined with Ismailov).
But neither Krebs nor Ismailov teaches their actuator linked to the first hinge assembly as required by the claim as follows:  an actuator linked to the first hinge assembly and operable to articulate the first and third wing sections relative to one another in transitioning between the fixed-wing and rotor state.
However, Erdozain teaches an actuator linked to the first hinge assembly and operable to articulate the first and third wing sections relative to one another in transitioning between the fixed-wing and rotor state (See e.g., FIG. 1; column 6 lines 38-52, which teaches the pivot drive mechanisms include linear actuators and cause the wings to transition between the vertical or horizontal flight configuration).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Krebs, Ismailov, and Erdozain before him, before the effective filing date of the claimed invention, to include in the unmanned aerial vehicle of the combined invention of Krebs and Ismailov an actuator linked to the first hinge assembly and operable to articulate the first and third wing sections relative to one another in transitioning between the fixed-wing and rotor state, as taught in the analogous art of Erdozain.  One of ordinary skill in the art would have been column 1 lines 29-39.
Regarding claim 7, Krebs, as modified by Ismailov in claim 6 hereinabove, further teaches further comprising a controller carried by the airframe module (Krebs See e.g., FIG. 7B element 706a), wherein the controller is electronically connected to each of the plurality of actuator assemblies (Krebs See e.g., FIG. 7B element 766a; ¶ [0067], which teaches servomotors, i.e., 766 cause actuators to operate accordingly) and is programmed to prompt operation of the plurality of actuator assemblies (Krebs See e.g., FIG. 7B element 766a; ¶ [0067]).
But, neither Krebs nor Ismailov teaches the electronic controller … is programmed to automatically transition the airframe module between the fixed-wing and rotor states.
However, Erdozain teaches the electronic controller (See e.g., FIG. 11, element 1100) … is programmed to automatically transition the airframe module between the fixed-wing and rotor states (See e.g., FIG. 11, elements 1100 & 1124; column 13 lines 11-17 and 45-47).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Krebs, Ismailov, and Erdozain before him, before the effective filing date of the claimed invention, to include in the unmanned aerial vehicle of the combined invention of Krebs and Ismailov the electronic controller … is programmed to automatically transition the airframe module between the fixed-wing and rotor states, as taught in the analogous art of Erdozain.  One of ordinary skill in the art would have been motivated to make such a combination to achieve the column 1 lines 29-39.
Regarding claim 10, Krebs, as modified by Ismailov in claim 1 hereinabove, further teaches wherein the propulsion unit (Krebs See e.g., FIG. 1A element 22) of the first wing segment (Krebs See e.g., FIG. 1A element 12) includes a motor (Krebs See e.g., ¶ [0028]) and the propeller is rotatably driven by a shaft of the motor (Krebs See e.g., FIG. 1B element 22; ¶ [0028]).
But neither Krebs nor Ismailov further teaches further wherein a pitch of the propeller relative to the motor shaft is variable.
However, Erdozain teaches a pitch of the propeller relative to the motor shaft is variable (See e.g., column 5 lines 19-27; column 12 lines 61-64).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Krebs, Ismailov and Erdozain before him, before the effective filing date of the claimed invention, to include in the unmanned aerial vehicle of the combined invention of Krebs and Ismailov a pitch of the propeller relative to the motor shaft is variable, as taught in the analogous art of Erdozain.  One of ordinary skill in the art would have been motivated to make such a combination to improve the performance of the aircraft across varying speeds so that the blades do not stall with the varying thrust and airspeed of the aircraft.
Regarding claim 11, Krebs, as modified by Ismailov and Erdozain in claim 10 hereinabove, further teaches wherein the propulsion unit of the first wing segment further (Erdozain See e.g., FIG. 11; column 12 lines 62-64).
Regarding claim 13, Krebs, as modified by Ismailov in claim 12 hereinabove, nor Ismailov teaches wherein a connection between the propulsion unit and the airfoil frame of the first wing section permits the structure supporting the motor and propeller to be selectively secured to the airfoil frame at a plurality of locations relative to a leading end of the airfoil frame, and further wherein a center of gravity of the first wing section is varied as a function of the selected location of the housing relative to the leading end.
However, Erdozain teaches wherein a connection between the propulsion unit and the airfoil frame of the first wing section permits the structure supporting the motor and propeller to be selectively secured to the airfoil frame at a plurality of locations relative to a leading end of the airfoil frame (See e.g., FIGS. 8A & 8C; column 9 lines 52-67, which discloses the alignment of the rotors relative to the leading edge, and the figures illustrate that the structure supporting the motor and propeller, i.e., rotor are moved when the rotor is aligned), and further wherein a center of gravity of the first wing section is varied as a function of the selected location of the housing relative to the leading end (See e.g., FIGS. 8A & 8C, where moving any structure inherently moves the center of gravity).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the propulsion unit of the first wing segment in the combined invention of Krebs and Ismailov with a connection between the propulsion unit and the airfoil frame of the first wing section permits the structure supporting the motor and propeller to be selectively secured to the airfoil frame at a plurality of locations relative to a leading end of the airfoil frame, and further wherein a center of gravity of the first column 1 lines 29-39.
Regarding claim 17, Krebs, as modified by Ismailov in claim 17 hereinabove, nor Ismailov teaches wherein the unmanned aerial vehicle is configured to self-perform a transition from the rotor state to the fixed-wing state while airborne, and to self-perform a transition from the fixed-wing state to the rotor state while airborne.
However, Erdozain teaches wherein the unmanned aerial vehicle is configured to self-perform a transition from the rotor state to the fixed-wing state while airborne (See e.g., FIG. 1), and to self-perform a transition from the fixed-wing state to the rotor state while airborne (See e.g., FIG. 1).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Krebs, Ismailov, and Erdozain before him, before the effective filing date of the claimed invention, to include in the unmanned aerial vehicle of the combined invention of Krebs and Ismailov the unmanned aerial vehicle is configured to self-perform a transition from the rotor state to the fixed-wing state while airborne, and to self-perform a transition from the fixed-wing state to the rotor state while airborne, as taught in the analogous art of Erdozain.  One of ordinary skill in the art would have been motivated to make such a combination to achieve the predictable result of unmanned aerial vehicles offering unique advantages and considerations as compared to column 1 lines 29-39.


Claim(s) 5 is/are rejected under 35 USC § 103 as being unpatentable over Krebs, and further in view of Ismailov, and further in view of Erdozain, Jr. et al., U.S. Patent 9,550,567 B1 (hereinafter called Erdozain), and further in view of Peón-Escalante, et al., On the coupler point velocity control of variable input speed servo-controlled four-bar mechanism November 2016 (hereinafter called Peón-Escalante).
Regarding claim 5, Krebs, as modified by Ismailov and Erdozain in claim 4 hereinabove, further teaches wherein the first hinge assembly (Ismailov See e.g., FIG. 2 element 38) includes a servo … mechanism (Erdozain See e.g., column 6 lines 38-42, which teaches the pivot drive mechanisms include servos).
But neither Krebs, Ismailov, nor Erdozain teaches a servo driven four-bar linkage mechanism.
However, Peón-Escalante teaches a servo driven four-bar linkage mechanism (See e.g., TITLE).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the unmanned aerial vehicle of the combined invention of Krebs, Ismailov, and Erdozain, a servo driven four-bar linkage mechanism, as taught by Peón-Escalante.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide flexibility of the output (See e.g., page 1 Abstract).


Claim 9 is/are rejected under 35 USC § 103 as being unpatentable over Krebs, and further in view of Ismailov, and further in view of Tighe, U.S. Patent Application Publication 2015/0225071 A1 (hereinafter called Tighe).
Regarding claim 9, Krebs, as modified by Ismailov in claim 8 hereinabove, nor Ismailov teaches wherein the airframe module is configured such that the propellers of immediately adjacent ones of the wing sections rotate in opposite directions.
However, Tighe teaches the airframe module is configured such that the propellers of immediately adjacent ones of the wing sections rotate in opposite directions (See e.g., FIG. 1 element 1 & 2 propulsion units; ¶s [0013] & [0039], “… the propellers/fans of the propulsion units attached to segments of a common wing rotate in the opposite directions.”).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention of Krebs and Ismailov to include, the airframe module is configured such that the propellers of immediately adjacent ones of the wing sections rotate in opposite directions, as taught by Tighe.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to prevent the aircraft from rotating or spinning when the aircraft is operated in a vertical flight mode (See e.g., Tighe ¶ [0030]).
Response to Arguments
Applicant’s arguments filed 12/04/2020 have been fully considered but are moot due to new grounds of rejection necessitated by amendment.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/Examiner, Art Unit 364411 February 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644